SUPPLEMENTAL DETAILED ACTION

Supplemental Notice of Allowability
	This supplemental notice of allowability is being furnished to incorporate the changes made to the claims in the amendment under Rule 312 filed 02/17/2021. The claim numbers listed in this notice have been updated to reflect the new claim added on 02/17/2021. For Applicant’s convenience, the remainder of the previous notice of allowability mailed 11/17/2020 has been reproduced.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	The amendment of 02/17/2021 has been entered. Claims 1, 3-8, 12-25, 27, 29, 36, and 38-39 are currently under examination and were examined on their merits.

Terminal Disclaimer
The terminal disclaimer filed on 11/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10064910 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements filed in this application on 08/13/2020 have been received and considered.

Withdrawn Rejections
	The rejections of claims 25, 27, and 37 under 35 U.S.C. 112(b) as being indefinite as set forth in the previous Office action are withdrawn in light of the amendment of 08/13/2020, which amended claims 25 and 27 to depend from non-cancelled claims and cancelled claim 37.
	All rejections of the claims under 35 U.S.C. 103(a) as set forth in the previous Office action are withdrawn in light of the amended claims of 08/13/2020 in light of the arguments and evidence set forth in the Declarations filed 08/13/2020 (see full discussion below under Reasons for Allowance).
	The rejections of the claims on the ground of nonstatutory double patenting as set forth in the previous Office action are withdrawn in light of the terminal disclaimer filed on 11/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10064910.

Election/Restrictions
Claim 1 is allowable. The election of species requirement for the genus of PSD-95 inhibitor as set forth in the Office action mailed on 11/27/2019 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement of 11/27/2019 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
	The closest prior art to the claimed invention is set forth in the teachings of Tymianski and Brearley as discussed in the previous Office action. In response, Applicant has submitted two Declarations of Michael Tymianski, both filed 08/13/2020. In the four-page Declaration, Declarant establishes that PSD-95 inhibitors increase the window during which reperfusion therapy may have functional benefits for the treatment of CNS ischemia (see four-page Declaration of 08/13/2020, paragraphs 6-8). In the five-page Declaration, Declarant establishes that the administration of a PSD-95 inhibitor prior to reperfusion therapy results in a statistically significant, synergistic improvement in patient outcome when compared to the administration of reperfusion therapy alone, although this result was not observed when alteplase was administered prior to the administration of the PSD-95 inhibitor (see five-page Declaration of 08-13-2020, 

Conclusion
	Claims 1, 3-8, 12-25, 27, 29, 36, and 38-39 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/26/2021

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653